
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3993
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 24, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To require accurate and reasonable
		  disclosure of the terms and conditions of prepaid telephone calling cards and
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Calling Card Consumer Protection
			 Act.
		2.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)The term Commission means the
			 Federal Trade Commission.
			(2)The term
			 prepaid calling card has the meaning given the term prepaid
			 calling card by section 64.5000(a) of the Federal Communications
			 Commission’s regulations (47 CFR 64.5000(a)). Such term shall also include
			 calling cards that use VoIP service or a successor protocol. Such term shall
			 also include an electronic or other mechanism that allows users to pay in
			 advance for a specified amount of calling. Such term shall not include—
				(A)calling cards or
			 other rights of use that are provided for free or at no additional cost as a
			 promotional item accompanying a product or service purchased by a
			 consumer;
				(B)any card, device, or other right of use,
			 the purchase of which establishes a customer-carrier relationship with a
			 provider of wireless telecommunications service or wireless hybrid service, or
			 that provides access to a wireless telecommunications service or wireless
			 hybrid service account wherein the purchaser has a pre-existing relationship
			 with the wireless service provider; or
				(C)payphone service, as that term is defined
			 in section 276(d) of the Communications Act of 1934 (47 U.S.C.
			 276(d)).
				(3)The term prepaid calling card
			 provider has the meaning given the term prepaid calling card
			 provider by section 64.5000(b) of the Federal Communications
			 Commission’s regulations (47 CFR 64.5000(b)). Such term shall also
			 include—
				(A)a provider of a
			 prepaid calling card that uses VoIP service or a successor protocol; and
				(B)a provider of a
			 prepaid calling card that allows users to pay in advance for a specified amount
			 of minutes through an electronic or other mechanism.
				(4)The term prepaid calling card
			 distributor means any entity or person that purchases prepaid calling
			 cards from a prepaid calling card provider or another prepaid calling card
			 distributor and sells, re-sells, issues, or distributes such cards to one or
			 more distributors of such cards or to one or more retail sellers of such cards.
			 Such term shall not include—
				(A)any retail seller whose only activity with
			 respect to the sale of prepaid calling cards is point-of-sale transactions with
			 end-user customers; or
				(B)any person whose
			 only activity with respect to the sale of prepaid calling cards is the
			 transport or delivery of such cards.
				(5)The term wireless hybrid
			 service is defined as a service that integrates both commercial mobile
			 radio service (as defined by section 20.3 of the Federal Communications
			 Commission’s regulations (47 CFR 20.3)) and VoIP service.
			(6)The term
			 VoIP service has the meaning given the term interconnected
			 Voice over Internet protocol service by section 9.3 of the Federal
			 Communications Commission’s regulations (47 CFR 9.3). Such term shall include
			 any voice calling service that utilizes a voice over Internet protocol or any
			 successor protocol in the transmission of the call.
			(7)The term fees includes all
			 charges, fees, taxes, or surcharges applicable to a prepaid calling card that
			 are—
				(A)required by
			 Federal law or regulation or order of the Federal Communications Commission or
			 by the laws and regulations of any State or political subdivision of a State;
			 or
				(B)expressly permitted to be assessed under
			 Federal law or regulation or order of the Federal Communications Commission or
			 under the laws and regulations of any State or political subdivision of a
			 State.
				(8)The term
			 additional charge means any charge assessed by a prepaid calling
			 card provider or prepaid calling card distributor for the use of a prepaid
			 calling card, other than a fee or rate.
			(9)The term
			 international preferred destination means one or more specific
			 international destinations named on a prepaid calling card or on the packaging
			 material accompanying a prepaid calling card.
			3.Required
			 disclosures of prepaid calling cards
			(a)Required
			 disclosureAny prepaid
			 calling card provider or prepaid calling card distributor shall accurately
			 disclose the following information relating to the terms and conditions of the
			 prepaid calling card:
				(1)The name of the prepaid calling card
			 provider and such provider’s customer service telephone number and hours of
			 service, except that the hours of service may not be required to be disclosed
			 if the provider’s customer service is provided and available 24 hours a day, 7
			 days per week.
				(2)(A)The number of domestic interstate minutes
			 available from the prepaid calling card and the number of available minutes for
			 all international preferred destinations served by the prepaid calling card at
			 the time of purchase; or
					(B)the dollar value of the prepaid calling
			 card, the domestic interstate rate per minute provided by such card, and the
			 applicable per minute rates for all international preferred destinations served
			 by the prepaid calling card at the time of purchase.
					(3)(A)The applicable per
			 minute rate for all individual international destinations served by the card at
			 the time of purchase; or
					(B)a
			 toll-free customer service number and website (if the provider maintains a
			 website) where a consumer may obtain the information described in subparagraph
			 (A) and a statement that such information may be obtained through such
			 toll-free customer service number and website.
					(4)The following
			 terms and conditions pertaining to, or associated with, the use of the prepaid
			 calling card:
					(A)Any applicable fees associated with the use
			 of the prepaid calling card.
					(B)A description of
			 any additional charges associated with the use of the prepaid calling card and
			 the amount of such charges.
					(C)Any limitation on
			 the use or period of time for which the promoted or advertised minutes or rates
			 will be available.
					(D)A description of
			 the applicable policies relating to refund, recharge, and any predetermined
			 decrease in value of such card over a period of time.
					(E)Any expiration
			 date applicable to the prepaid calling card or the minutes available with such
			 calling card.
					(b)Location of
			 disclosure and language requirement
				(1)Clear and
			 conspicuous
					(A)CardsThe disclosures required under subsection
			 (a) shall be printed in plain English language (except as provided in paragraph
			 (2)) in a clear and conspicuous manner and location on the prepaid calling
			 card, except as the Commission may provide under paragraph (3). If the card is
			 enclosed in packaging that obscures the disclosures on the card, such
			 disclosures also shall be printed on the outside packaging of the card.
					(B)Online
			 servicesIn addition to the
			 requirements under subparagraph (A), in the case of a prepaid calling card that
			 consumers purchase via the Internet, the disclosures required under subsection
			 (a) shall be displayed in plain English language (except as provided in
			 paragraph (2)) in a clear and conspicuous manner and location on the Internet
			 website that the consumer must access prior to purchasing such card.
					(C)Advertising and
			 other promotional materialAny advertising or other promotional
			 material for a prepaid calling card that contains any representation, expressly
			 or by implication, regarding the dollar value, the per minute rate, or the
			 number of minutes provided by the card shall include in a clear and conspicuous
			 manner and location all the disclosures described in subsection (a), except as
			 the Commission may provide under paragraph (3).
					(2)Foreign
			 languagesIf a language other than English is prominently used on
			 a prepaid calling card, its packaging, or in point-of-sale advertising,
			 Internet advertising, or promotional material for such card, the disclosures
			 required by this section shall be disclosed in that language on such card,
			 packaging, advertisement, or promotional material.
				(3)Different
			 location of certain information as determined by CommissionNotwithstanding the requirements of
			 paragraph (1), the Commission may determine that some of the information
			 required to be disclosed pursuant to subsection (a) does not need to be
			 disclosed on the prepaid calling card, advertising, or other promotional
			 material, if the Commission by regulation—
					(A)requires the
			 information to be otherwise disclosed and available to consumers; and
					(B)determines
			 that—
						(i)such
			 disclosures provide for easy comprehension and comparison by consumers;
			 and
						(ii)the remaining disclosures on the prepaid
			 calling card, advertising, or other promotional material, include sufficient
			 information to allow a consumer to effectively inquire about or seek
			 clarification of the services provided by the calling card.
						(c)Minutes
			 announced, promoted, or advertised through voice promptsAny information provided to a consumer by
			 any voice prompt given to the consumer at the time the consumer uses the
			 prepaid calling card relating to the remaining value of the calling card or the
			 number of minutes available from the calling card shall be accurate, taking
			 into account the application of the fees and additional charges required to be
			 disclosed under subsection (a).
			(d)Disclosures
			 required upon purchase of additional minutesIf a prepaid calling
			 card permits a consumer to add value to the card or purchase additional minutes
			 after the original purchase of the prepaid calling card, any changes to the
			 rates or additional charges required to be disclosed under subsection (a) shall
			 apply only to the additional minutes to be purchased and shall be disclosed
			 clearly and conspicuously to the consumer before the completion of such
			 purchase.
			(e)No false,
			 misleading, or deceptive disclosuresNo prepaid calling card, packaging,
			 advertisement, or other promotional material containing a disclosure required
			 pursuant to this section shall contain any false, misleading, or deceptive
			 representations relating to the terms and conditions of the prepaid calling
			 card.
			4.Federal Trade
			 Commission Authority
			(a)Unfair and
			 deceptive act or practiceA violation of section 3 shall be
			 treated as a violation of a rule defining an unfair or deceptive act or
			 practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission
			 Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Authority of the
			 commissionThe Commission
			 shall enforce this Act in the same manner and by the same means as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act. Notwithstanding any provision of
			 the Federal Trade Commission Act or any other provision of law, common carriers
			 subject to the Communications Act of 1934 (47 U.S.C. 151 et seq.) and any
			 amendment thereto shall be subject to the jurisdiction of the Commission for
			 purposes of this Act.
			(c)Rulemaking
			 authorityNot later than 1
			 year after the date of enactment of this Act, the Commission shall, in
			 consultation with the Federal Communications Commission and in accordance with
			 section
			 553 of title 5, United States Code, issue regulations to carry
			 out this Act. In promulgating such regulations, the Commission shall—
				(1)take into
			 consideration the need for clear disclosures that provide for easy
			 comprehension and comparison by consumers, taking into account the size of
			 prepaid calling cards; and
				(2)give due
			 consideration to the views of the Federal Communications Commission with regard
			 to matters for which that Commission has particular expertise and authority and
			 shall take into consideration the views of States.
				In
			 promulgating such regulations, the Commission may prescribe requirements
			 concerning the order, format, presentation, and design of disclosures required
			 by this Act and may establish and require the use of uniform terms, symbols, or
			 categories to describe or disclose fees and additional charges, if the
			 Commission finds that such requirements will assist consumers in making
			 purchasing decisions and effectuate the purposes of this Act. The Commission
			 shall not issue regulations that otherwise specify the rates, terms, and
			 conditions of prepaid calling cards.(d)Savings
			 provisionNothing in this Act
			 shall be construed to limit the authority of the Commission under any other
			 provision of law. Except to the extent expressly provided in this Act, nothing
			 in this Act shall be construed to alter or affect the exemption for common
			 carriers provided by section 5(a)(2) of the Federal Trade Commission Act
			 (15 U.S.C.
			 45(a)(2)). Nothing in this Act is intended to limit the
			 authority of the Federal Communications Commission.
			(e)CoordinationIf the Federal Communications Commission
			 initiates a rulemaking proceeding to establish requirements relating to the
			 disclosure of terms and conditions of prepaid calling cards, the Federal
			 Communications Commission shall coordinate with the Federal Trade Commission to
			 ensure that any such requirements are not inconsistent with the requirements of
			 this Act and the regulations issued under subsection (c).
			5.State
			 enforcement
			(a)In
			 general
				(1)Civil
			 actionsIn any case in which
			 the attorney general of a State, a State utility commission, or other consumer
			 protection agency has reason to believe that an interest of the residents of
			 that State has been or is threatened or adversely affected by the engagement of
			 any person in a practice that is prohibited under this Act, the State utility
			 commission or other consumer protection agency, if authorized by State law, or
			 the State, as parens patriae, may bring a civil action on behalf of the
			 residents of that State in an appropriate district court of the United States
			 or any other court of competent jurisdiction to—
					(A)enjoin that
			 practice;
					(B)enforce compliance
			 with this Act;
					(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
			 or
					(D)obtain such other
			 relief as the court may consider to be appropriate.
					(2)Notice to the
			 Commission
					(A)In
			 generalBefore filing an
			 action under paragraph (1), the State shall provide to the Commission—
						(i)written notice of
			 the action; and
						(ii)a
			 copy of the complaint for the action.
						(B)Exemption
						(i)In
			 generalSubparagraph (A)
			 shall not apply with respect to the filing of an action by a State under this
			 subsection, if the attorney general or other appropriate officer determines
			 that it is not feasible to provide the notice described in that subparagraph
			 before the filing of the action.
						(ii)NotificationIn an action described in clause (i), the
			 State shall provide notice and a copy of the complaint to the Commission at the
			 same time as the State files the action.
						(b)Intervention by
			 Commission
				(1)In
			 generalOn receiving notice under subsection (a)(2), the
			 Commission shall have the right to intervene in the action that is the subject
			 of the notice.
				(2)Effect of
			 interventionIf the Commission intervenes in an action under
			 subsection (a), it shall have the right—
					(A)to be heard with
			 respect to any matter that arises in that action;
					(B)to remove the
			 action to the appropriate United States District Court; and
					(C)to file a petition
			 for appeal.
					(c)ConstructionFor purposes of bringing any civil action
			 under subsection (a), nothing in this section shall be construed to prevent an
			 attorney general of a State, a State utility commission, or other consumer
			 protection agency authorized by State law from exercising the powers conferred
			 on the attorney general or other appropriate official by the laws of that State
			 to—
				(1)conduct
			 investigations;
				(2)administer oaths
			 or affirmations;
				(3)compel the
			 attendance of witnesses or the production of documentary and other evidence;
			 or
				(4)enforce any State law.
				(d)Action by the
			 Commission may preclude State actionIn any case in which an
			 action is instituted by or on behalf of the Commission for violation of this
			 Act, or any regulation issued under this Act, no State may, during the pendency
			 of that action, institute an action under subsection (a) against any defendant
			 named in the complaint in that action for violation of this Act or
			 regulation.
			6.ApplicationThis Act shall apply to—
			(1)any prepaid
			 calling card issued or placed into the stream of commerce beginning 180 days
			 after the date on which final regulations are promulgated pursuant to section
			 4(c); and
			(2)any advertising, promotion, point-of-sale
			 material or voice prompt regarding a prepaid calling card that is disseminated
			 beginning 180 days after the date on which final regulations are promulgated
			 pursuant to section 4(c).
			7.Effect on State
			 lawsAfter the date on which
			 final regulations are promulgated pursuant to section 4(c), no State or
			 political subdivision of a State may establish or continue in effect any
			 provision of law that contains requirements regarding disclosures to be printed
			 on prepaid calling cards or packaging unless such requirements are identical to
			 the requirements of section 3.
		8.Studies
			(a)GAO
			 StudyBeginning 2 years after
			 the date on which final regulations are promulgated pursuant to section 4(c),
			 the Comptroller General shall conduct a study of the effectiveness of this Act
			 and the disclosures required under this Act and shall submit a report of such
			 study to Congress not later than 3 years after the date of enactment of this
			 Act.
			(b)FTC
			 StudyThe Commission shall,
			 in consultation with the Federal Communications Commission, conduct a study of
			 the extent to which the business practices of the prepaid calling card industry
			 intended to be addressed by this Act exist in the prepaid wireless industry and
			 shall submit a report of such study, including recommendations, if any, to
			 Congress not later than 3 years after the date of enactment of this Act.
			
	
		
			Passed the House of
			 Representatives June 23, 2010.
			Lorraine C. Miller,
			Clerk
		
	
